Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17180940 filed on 02/22/2021.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of claims 1-2, 4-5, 8-12, 20-22, 25, 28 in the reply filed on 08/01/2022 is acknowledged.
Allowable Subject Matter
Claims 4-5, 9-12 are objected to as being dependent upon a rejected base claim (independent claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner' s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim et al. (US 2013/0264630).
With respect to dependent claims 4-5, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the second gate electrode covers the lateral surfaces and the top surface of the first gate electrode”.
With respect to dependent claims 9-12, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the substrate includes an active pattern on an upper portion of the substrate, the active pattern having a fin shape that extends in the first direction, wherein the first gate electrode is on the active pattern”.

Claims 20-22, 25, 28 are allowed.
The following is an examiner' s statement of reasons for allowance: 
Claims 20-22, 25:  The primary reason for the allowance of the claims is the inclusion of the limitation “a second gate electrode that runs across the first gate electrode and that covers lateral surfaces and a top surface of the first gate electrode”, in all of the claims in combination with the remaining features of independent claim 20.
Claim 28:  The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the channel layer covers lateral In re: Woo Bin Song Application No.: 17/180,940Filed: February 22, 2021Page 6 of 7surfaces and a top surface of the first gate electrode and lateral surfaces and a top surface of the second gate electrode; a first dielectric layer between the channel layer and the first gate electrode and between the channel layer and the second gate electrode; and a second dielectric layer between the channel layer and the third gate electrode”, in all of the claims in combination with the remaining features of independent claim 28.
Kim et al. (US 2013/0264630) teach a first active pattern (Figs. 1A & 1I, portion of element 101 directly below trench 111) and a second active pattern (Figs. 1A & 1I, portion of element 101 directly below trench 111) that extend in a first direction on a substrate (Fig. 1I, element 101) and are spaced apart from each other in a second direction that intersects the first direction; a first gate electrode (Fig. 1I, element 162) that extends in the first direction on the first active pattern; a second gate electrode (Fig. 1I, element 162) that extends in the first direction on the second active pattern; a third gate electrode (Fig. 1I, element 165) that extends across the first gate electrode and the second gate electrode; a channel layer (Fig. 1I, channel layer comprises portion of 103, paragraph 0052) between the first gate electrode and the third gate electrode and between the second gate electrode and the third gate electrode; a plurality of gate spacers that cover lateral surfaces of the second gate electrode ( it is well known in the art to form spacers laterally aside a gate structure as shown in Fig. 3F, elements 265); a plurality of dielectric layers (Fig. 1I, elements 121 & 151) between the first channel layer and the first gate electrode and between the first channel layer and the second gate electrode; and a plurality of source/drain patterns (Fig. 1I, elements 105s & 105d) that are spaced apart from each other across the first gate electrode and are connected to other through the first channel layer.
However, Kim et al. do not teach or render obvious the above-quoted features recited in independent claims 20, 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2013/0264630).
Regarding independent claim 1, Kim et al. teach a semiconductor device comprising:
 a first gate (Fig. 1I, element 162) electrode on a substrate (Fig. 1I, element 101), the first gate electrode extending in a first direction (Fig. 1I); 
a second gate electrode (Fig. 1I, element 165) on the substrate, the second gate electrode running across the first gate electrode and extending in a second direction (Fig. 1I); and 
a channel structure (Fig. 1I, channel structure comprises channel layer in portion of 103 (paragraph 0052), elements 151, 141, 121) between the second gate electrode and lateral surfaces of the first gate electrode and between the second gate electrode and a top surface of the first gate electrode (Fig. 1I), 
wherein the channel structure includes: 
a first dielectric layer (Fig. 1I, elements 141 & 121) in contact with the lateral surfaces and the top surface of the first gate electrode; 
a second dielectric layer (Fig. 1I, element 151) in contact with the second gate electrode; and 
a channel layer Fig. 1I, channel structure comprises channel layer in portion of 103) between the first dielectric layer and the second dielectric layer.
Regarding claim 8, Kim et al. teach further comprising a plurality of source/drain patterns (Fig. 1I, elements 105s & 105d) on the substrate, wherein the source/drain patterns are spaced apart in the first direction from each other across the first gate electrode, and wherein the channel layer connects the source/drain patterns to each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0264630) in view of Kallioinen et al. (US 2020/0373454).
Regarding claim 2, Kim et al. teach allof the limitations as discussed above.
Kim et al. do not explicitly disclose wherein the channel layer includes a two-dimensional semiconductor material.
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known graphene material for a channel layer as shown by Kallioinen et al. (US 2020/0373454) in paragraph 0002, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/
Primary Examiner, Art Unit 2813